Citation Nr: 0730610	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1981, with additional service in the Georgia Army 
National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the benefits sought on appeal.  In July 
2007, the veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

First, the veteran contends that he was exposed to acoustic 
trauma during service.  His military occupation specialty was 
infantryman.

The active service medical records include a June 1981 
medical note which indicates that he complained of right ear 
hearing loss.  His right ear was irrigated, but no diagnosis 
of hearing loss is reflected in the medical note.  

The veteran's Georgia Army National Guard service medical 
records include a March 1985 audiometric evaluation which 
determined that his hearing was normal.  In an April 1989 
report of medical history he indicated that he had hearing 
loss, but the examination report is void of a diagnosis of 
hearing loss.  An April 1991 examination report is also void 
of a hearing loss diagnosis.  An August 1995 examination 
report shows a diagnosis of decreased hearing, but a July 
1997 examination report is void of a diagnosis of hearing 
loss.

A February 2001 VA outpatient medical record reports that he 
had decreased hearing bilaterally, but did not want further 
treatment at that time.

A private audiogram dated in June 2005 diagnosed moderate to 
severe sensorineural hearing loss, right ear greater than the 
left.  The Board finds that a VA examination is needed in 
this case because the veteran has current evidence of a 
hearing loss disability and there is evidence of record 
tending to indicate exposure to noise in service.  38 C.F.R. 
§ 3.159(c)(4).

The veteran also contends that he injured his back during 
basic training and in August 1980 when he slipped on a hill.  
At the July 2007 hearing, the veteran testified that he 
sustained subsequent injury to his back in a work-related 
incident in January 2005.

As an initial matter, a review of the claims file indicates 
that additional VA and private treatment records should be 
obtained.  Treatment records from Dr. Phillips, dated from 
June 2005 to July 2005, show that the veteran was referred to 
Dr. Barnes for additional treatment, however there are no 
treatment records from Dr. Barnes in the claims file or any 
additional records from Dr. Phillips.  In addition, treatment 
records from Dr. Zanghi, dated from September 1997 to May 
1998; and records from Dr. Palmer dated from December 1999 to 
December 2001, indicate that he would return for follow-up 
medical care, but there are no additional records from 
doctors Zanghi or Palmer in the claims file.

Finally, the veteran testified that he receives VA treatment 
for his low back disability every three to four months.  
However, the most recent VA medical record is dated in 
September 2002.  With respect to private treatment, he 
indicated that he is currently treated by a physician in 
Perry, Georgia who prescribed physical therapy and referred 
him to a specialist in Macon.  He also indicated that he had 
an appointment with a physician in Warner Robins, Georgia, in 
late July 2007.  Accordingly, all additional private 
treatment records should be obtained.

The available service medical records include a September 
1977 enlistment examination report which is void of findings, 
complaints, symptoms, or a diagnosis of a back disability.  
However, a note dated in November 1977 shows that he 
presented with complaints of low back pain since "adolescent 
age."  In April 1978, his condition was diagnosed as low 
back pain.  In August 1980, he presented for treatment of low 
back pain subsequent to a slip.  His condition was diagnosed 
as chronic low back pain.

Service medical records from the Georgia Army National Guard, 
dated from March 1985 to May 1998 show contained complaints 
of low back pain.  In May 1998, he was diagnosed with chronic 
recurrent low back pain with no known acute exacerbant.

Private medical records show treatment of low back pain.  He 
underwent an MRI of the lumbar spine in March 2005 and the 
findings were disc desiccation and degeneration at the lower 
three levels; mild lateral bulging of the L4-5 disc; facet 
hypertrophy at the lower three levels; and mild right lateral 
disc bulge at L5-S1 slightly narrowing the right neutral 
foramen at this level.  The Board finds that a medical 
examination is needed to determine whether any current low 
back disability is related to the veteran's service.  
Accordingly, a remand for an etiological opinion and 
rationale, and an examination addressing whether the 
veteran's current low back disability was incurred in or 
aggravated by service, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since September 2002.



2.  After asking the veteran to provide 
the names and addresses (if needed) and 
the necessary authorizations, obtain 
treatment records relating to his back 
disability from the following providers:

    a)  A physician in Perry, Georgia;
    b)  A physical therapist;
    c)  A specialist in Macon, Georgia;
    d)  A physician in Warner Robins, 
Georgia;
    e)  Dr. Barnes;
f)  All additional treatment records 
from Dr. Phillips dated from July 2005 
to the present;
g)  All additional treatment records 
from Dr. Zanghi dated from May 1998 to 
the present; and
h)  All additional treatment records 
from Dr. Palmer dated from December 
2001 to the present.

3.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically the examiner should provide 
the following information:

    a)  Diagnose any current hearing loss 
disability.

b)  If the veteran has a current 
hearing loss disability, is it as 
likely as not (50 percent probability 
or more) that any current hearing loss 
was incurred in or aggravated by 
exposure to acoustic trauma during the 
veteran's service, or any other event 
in service, to include complaints and 
treatment of right ear hearing loss 
during service?

4.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

    a)  Diagnose any current back 
disability.

b)  If the veteran has a current back 
disability, is it as likely as not (50 
percent probability or more) that it 
was incurred in or aggravated as a 
result of the veteran's service, to 
include his in-service treatment for 
complaints of back pain and the back 
injury in August 1980?

5.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims 


for development or other action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

